DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 4, 6-7 and 15 are objected to because of the following informalities:  
Claim 1, line 2, the term “the effective length” should be corrected to “an effective length”;
 Claim 4, line 3, the term “both opening regions” should be corrected to “both of said opening regions”;
Claim 6, line 2, the term “each opening region” should be corrected to “each of said opening regions”;
Claim 7, lines 2-3, the terms “wherein the distance (AB) from the center of said opening region to the center of said associated support region…” should be corrected to “wherein a distance (AB) from a center of said opening region to a center of said associated support region…”;
Claim 15, line 3, the term “as well as” should be corrected to “and”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the recitation “that the mass of the section of said control slide (26) disposed between said two closure regions (44, 49) corresponds at most to 0.93 times the envelope volume of this section multiplied by the density of steel…” renders the claim indefinite. Please note, since there are multiple already-recited sections, such as “high-pressure section”, “sealing section”, and “smaller cross-section”, it is unclear to the Examiner as to whether the Applicant intends to claim a new section that is between the two closure regions, or is referring back to one of the multiple previously already-recited “sections”, as noted above. However, it appears from the record based on the instant specification that these “sections” recited in claim 1 are plainly referred to a new “portion” that is between the two closure regions (44, 49). Thus, it appears the claim language should be corrected to a language, such as “a portion” and “this portion”, instead of “the section” or “this section”. For the purpose of prosecution, the Examiner has adapted such claim language below. Appropriate correction is required.
Please also note that claims 2 and 14 also suffer from the same deficiencies as noted above. Thus, the claims are rejected for the same reasons as set forth above. Again, appropriate correction is required.
Claim 3 recites the limitation "the axis (As)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "said opening stroke…the control stroke" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 recites the broad recitation “a ratio of 0.1 to 0.4, and the claim also recites “preferably 0.2 to 0.3”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 10 recites the broad recitation “a ratio of 0.1 to 0.3, and the claim also recites “preferably 0.15 to 0.25”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "said closing body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3, 9-10 & 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claim(s), and especially does not show the recited longitudinally adjustable connecting rod with the recited hydraulic control device with the recited hydraulic control valve, in the recited operative and structural relationship in combination with other claim limitations, as claimed in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747